DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erpenbeck US 6,030,157 in view of Wienhold US 6,588,994.
In regards to claims 1 and 10, Erpenbeck discloses, as on Figure 1, screwing tool (10), provided with a handle (12); the screwing tool comprising a screwing tool body (26); a metal screwing tool handle (refer to handle 12 and also see column 3, line 38 where Erpenbeck discloses the handle being stainless steel) and glue (adhesive 32).  Note that the screwing tool handle (12) has an outer circumferential surface and an inner surface, the inner surface, as in Figure 2, having a substantially cylindrical inner blind hole (bore 18) formed therein.  Note also that the screwing tool body (26) comprises: a bottom end (30), where a drilling arrangement is to be formed, and a top end (28), that has the same and corresponding substantially cylindrical shape, as the substantially cylindrical inner blind hole (18) shape of the handle (12).  As per claim 10, the screwing tool is a drill bit (10).
Erpenbeck fails to disclose that the shape of the inner blind hole of the handle is semi-cylindrical; that the shape of the top end of the screwing tool body is semi-cylindrical; and that the shape of the outer surface of the handle is hexagonal with a groove provided near one end.
Nevertheless Wienhold teaches as on Figures 1 and 3, that it is well known in the art to have a screwing tool (2) having a screwing tool body (4) having a top end and a handle (9) with a blind hole (i.e. where top end of tool body 4 is inserted into) and an hexagonal outer circumferential surface (12) with a groove (18).  Note that the overall shape of both handle’s blind hole and screwing tool body’s top end, when viewed on Figure 3, is semi-cylindrical (half-moon shaped).  Note that both shapes are the same.  As explicitly taught by Wienhold, by having these corresponding semi-cylindrical or half-moon shapes, ensures that driven rotation of the handle (9) (by a tool chuck for example) will also likewise rotate the screwing tool body (4) (e.g. torque transfer) (see column 3, lines 3-10).  Also, as per column 3, lines 40-45, by having a large surface areas to interfere between the handle (9) and the screwing tool body (4), provides high torque transferal between both parts, thus, slippage between the handle and the body is eliminated.  A person having ordinary skill in the art would also have recognize that by providing an outer circumferential surface of the handle to have an hexagonal shape with a groove increases the handle ability to provide high torsion when in use in combination with a tool chuck for example.  

Also, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed, to also change the shape of the outer surface of Erpenbeck’s handle to be hexagonal with a groove as taught by Wienhold, to improve torsion and torque capabilities when in use.
Additionally, it is noted that a mere change in shape is generally recognized as being within the level of ordinary skill in the art and it appears that the semi-cylindrical shape as modified by Wienhold would perform equally well.
In regards to claim 2, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1, Erpenbeck as modified also discloses the blind hole, but Erpenbeck is silent as to how the blind hole is being made. However, the recitation that the blind hole is being machined through a series of steps (see lines 2-17 of claim 2), is considered to be a product by process limitation, in product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the "patentability of a product does not depend on its method of production." in re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985).
In regards to claim 4, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1, Erpenbeck as modified also discloses that the screwing tool is a drill bit (drill bit 10 of Erpenbeck).
In regards to claim 5, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1, Erpenbeck as modified also discloses that there is a gap 
However, Erpenbeck as modified fails to disclose that the value of the gap is between 0.1 mm and 0.2 mm.
Since Erpenbeck does, however, disclose that there is a gap (or diametrical clearance) formed between the screwing tool body and the screwing tool handle (see column 4, lines 22-28); the value of this gap constitutes a defined value of the tool. Therefore, the value of the gap is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of this gap will depend on the desired maximization of the strength of the adhesive bond between the tool body 26 and the handle 12 (see column 4, lines 20- 53). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined gap between the screwing tool body 26 and the screwing tool handle 12, were disclosed in the prior art by Erpenbeck, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Erpenbeck’s gap between the handle and the body, to be within a desired range such as in between 0.1 mm and 0.2 mm.  In re Aller, 105 USPQ 233 or In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 7, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1, Erpenbeck as modified also discloses that the screwing tool handle (12 of Erpenbeck) is metal (or stainless steel as per column 3, lines 37-39 of Erpenbeck).
In regards to claim 8, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erpenbeck US 6,030,157 in view of Wienhold US 6,588,994 as applied to claim 1 above and in further view of Cheeseman US 4,798,111.
In regards to claim 9, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1
Erpenbeck fails to disclose that the screwing tool is a screwdriver.
Nevertheless, Cheeseman teaches a screwing tool (10), provided with a high-torsion handle (14).  The screwing tool being a screwdriver.
A person having ordinary skill in the art of rotary tools would have recognize the same problems (efficient torque transmission between parts) on drill bits, screwdrivers, sleeves, or any other rotary tool. Accordingly, it would have been obvious to a person having ordinary skill in the art to provide the features of Erpenbeck as modified a screwdriver environment based on the teachings of Cheeseman to improve torque transmission and prevent relative movement between parts.
ALTERNATE GROUNDS OF REJECTION: Claims 1-2, 4-5, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erpenbeck US 6,030,157 in view of Rawlings US 2,087,814 and in further view of Wienhold US 6,588,994.
In regards to claims 1 and 10, Erpenbeck discloses, as on Figure 1, screwing tool 10, the screwing tool comprising a screwing tool body (26); a handle (12) and glue (adhesive 32).  Note that the handle (12) has an outer circumferential surface and an inner surface, the inner surface, as in Figure 2, having a substantially cylindrical inner blind hole (bore 18) formed therein.  Note also that the screwing tool body (26) comprises: a bottom end (30), where a drilling arrangement is to be formed, and a top end (28), that has the same and corresponding substantially cylindrical shape, as the substantially cylindrical inner blind hole shape of the handle (12).  As per Figures 2-4 specifically, when coaxially assembling the handle (12) to the screwing tool body (26), the glue (32) is inserted into the cylindrical inner blind hole (18), such claim 10, the screwing tool is a drill bit (10).
Erpenbeck fails to disclose that the shape of the inner blind hole of the handle is semi-cylindrical; that the shape of the top end of the screwing tool body is semi-cylindrical; and that the shape of the outer surface of the handle is hexagonal.
Nevertheless Rawlings teaches as on Figures 1-3 and 5, that it is well known in the art to have a screwing tool (drill) having a screwing tool body (c) having a top end (g) and a handle (a) with a blind hole (b) and an hexagonal outer circumferential surface (see Figure 4).  Note that the overall shape of both handle’s blind hole and screwing tool body’s top end, when viewed on Figure 3, is semi-cylindrical; both shapes being the same corresponding semi-cylindrical shape.   As explicitly taught by Rawlings, by having these corresponding semi-cylindrical, ensure that force transmission is delivered from the holder to the tool body (c), via the contacting and corresponding semi-cylindrical surfaces (as in Figure 2 and column 1, lines 33-55 bridging to column 2, lines 1-5).  A person having ordinary skill in the art would also have recognize that by providing an outer circumferential surface of the handle (a) to have an hexagonal shape, as per Figures 2 and 4, increases the handle ability to provide high torsion when in use in combination with a tool chuck for example.  
Accordingly, it would have been obvious at the time the Applicant’s invention was filed to change Erpenbeck’s shape of both the top end of the tool body and the blind hole of the handle based on the teachings of Rawlings, to be semi-cylindrical in order to ensure that force transmission is delivered from the holder to the tool body.

Additionally, it is noted that a mere change in shape is generally recognized as being within the level of ordinary skill in the art and it appears that the semi-cylindrical shape as modified by Rawlings would perform equally well.
Erpenbeck as modified by Rawlings fails to disclose that there is a groove provided near one end on the outer surface of the handle.
Nevertheless, Wienhold teaches as on Figure 1, that it is well known in the art to have a screwing tool (2) having a screwing tool body (4) having a top end and a handle (9) with a blind hole (i.e. where top end of tool body 4 is inserted into) and an hexagonal outer circumferential surface (12) with a groove (18).  A person having ordinary skill in the art would have recognize that by providing a groove near one end of the outer surface of the handle provides for the accommodation of one or more detent balls in a standard quick release locking mechanism in a tool chuck, in order to hold the screwing tool 2 in the tool chuck. 
Accordingly, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was file to further modify the outer surface of the handle of Erpenbeck with a circumferential groove as taught by Wienhold to hold the screwing tool in a tool chuck. 
In regards to claim 2, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1, Erpenbeck as modified also discloses the blind hole, but Erpenbeck is silent as to how the blind hole is being made. However, the recitation that the blind hole is being machined through a series of steps (see lines 2-17 of claim 2), is considered to be a product by process limitation, in product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to 
In regards to claim 4, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1, Erpenbeck as modified also discloses that the screwing tool is a drill bit (drill bit 10 of Erpenbeck).
In regards to claim 5, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1, Erpenbeck as modified also discloses that there is a gap (or diametrical clearance as disclosed on column 4, lines 22-28 of Erpenbeck) between the screwing tool body (26 of Erpenbeck) and the screwing tool handle (12 of Erpenbeck).
However, Erpenbeck as modified fails to disclose that the value of the gap is between 0.1 mm and 0.2 mm.
Since Erpenbeck does, however, disclose that there is a gap (or diametrical clearance) formed between the screwing tool body and the screwing tool handle (see column 4, lines 22-28); the value of this gap constitutes a defined value of the tool. Therefore, the value of the gap is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of this gap will depend on the desired maximization of the strength of the adhesive bond between the tool body 26 and the handle 12 (see column 4, lines 20- 53). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined gap between the screwing tool body 26 and the screwing tool handle 12, were disclosed in the prior art by Erpenbeck, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Erpenbeck’s gap between the handle and the body, to be within a desired range such as in between 0.1 mm and 0.2 mm.  In re Aller, 105 USPQ 233 or In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 7, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1, Erpenbeck as modified also discloses that the screwing tool handle (12 of Erpenbeck) is metal (or stainless steel as per column 3, lines 37-39 of Erpenbeck).
In regards to claim 8, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1, Erpenbeck as modified also discloses that the screwing tool is a sleeve.  Note that the handle of Erpenbeck is sleeved into the shank of Erpenbeck, as such, the screwing tool is a sleeve.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erpenbeck US 6,030,157 in view of Rawlings US 2,087,814 and in further view of Wienhold US 6,588,994 as applied to claim 1 above and in further view of Cheeseman US 4,798,111.
In regards to claim 9, Erpenbeck as modified discloses the screwing tool with a high-torsion handle according to claim 1.
Erpenbeck fails to disclose that the screwing tool is a screwdriver.
Nevertheless, Cheeseman teaches a screwing tool (10), provided with a high-torsion handle (14).  The screwing tool being a screwdriver.
A person having ordinary skill in the art of rotary tools would have recognize the same problems (efficient torque transmission between parts) on drill bits, screwdrivers, sleeves, or any other rotary tool. Accordingly, it would have been obvious to a person having ordinary skill in the art to provide the features of Erpenbeck as modified a screwdriver environment based on the teachings of Cheeseman to improve torque transmission and prevent relative movement between parts.
Response to Arguments
Applicant’s arguments filed on 12/29/2020 with respect to claims 1-2, 4-5, 8-9 and 10 
Applicant argues on pages 9-10 of the Remarks, regarding the Erpenbeck reference and the rejection of claims 1 and 10, that Erpenbeck does not disclose “a semi-cylindrical inner hole; a shape of a top end of the screwing tool body is the same as that of the inner hole; and the screwing tool handle comprises a hexagonal outer surface and a groove is provided on the outer surface of the screwing tool handle near one end.”
The Examiner agrees, however points out, that the Erpenbeck reference was used as a base or primary reference on a basis for rejecting claims 1 and 10, under 35 U.S.C. 103 as being unpatentable over Erpenbeck US 6,030,157 in view of Wienhold US 6,588,994.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As explained in the rejection above, regarding claims 1 and 10, base reference Erpenbeck discloses, as on Figure 1, screwing tool (10), provided with a handle (12); the screwing tool comprising a screwing tool body (26); a metal screwing tool handle (refer to handle 12 and also see column 3, line 38 where Erpenbeck discloses the handle being stainless steel).  Note that the screwing tool handle (12) has an outer circumferential surface and an inner surface, the inner surface, as in Figure 2, having a substantially cylindrical inner blind hole (bore 18) formed therein.  Note also that the screwing tool body (26) comprises: a bottom end (30), where a drilling arrangement is to be formed, and a top end (28), that has the same and corresponding substantially cylindrical shape, as the substantially cylindrical inner blind hole (18) shape of the handle (12).  
As previously pointed out, base reference Erpenbeck fails to disclose that the shape of the inner blind hole of the handle is semi-cylindrical; that the shape of the top end of the screwing tool body is semi-cylindrical; and that the shape of the outer surface of the handle is hexagonal with a groove provided near one end.

As discussed above, Wienhold teaches as on Figures 1 and 3, that it is well known in the art to have a screwing tool (2) having a screwing tool body (4) having a top end and a handle (9) with a blind hole (i.e. where top end of tool body 4 is inserted into) and an hexagonal outer circumferential surface (12) with a groove (18).  Note that the overall shape of both handle’s blind hole and screwing tool body’s top end, when viewed on Figure 3, is semi-cylindrical (half-moon shaped).  Note that both shapes are the same.  As explicitly taught by Wienhold, by having these corresponding semi-cylindrical or half-moon shapes, ensures that driven rotation of the handle (9) (by a tool chuck for example) will also likewise rotate the screwing tool body (4) (e.g. torque transfer) (see column 3, lines 3-10).  Also, as per column 3, lines 40-45, by having a large surface areas to interfere between the handle (9) and the screwing tool body (4), provides high torque transferal between both parts, thus, slippage between the handle and the body is eliminated.  A person having ordinary skill in the art would also have recognize that by providing an outer circumferential surface of the handle to have an hexagonal shape with a groove increases the handle ability to provide high torsion when in use in combination with a tool chuck for example.  
Accordingly, it would have been obvious at the time the Applicant’s invention was filed to change Erpenbeck’s shape of both the top end of the tool body and the blind hole of the handle based on the teachings of Wienhold, to be semi-cylindrical in order to provide high torque transferal between both parts thus eliminating slippage between the handle and the body.  
Also, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed, to also change the shape of the outer surface of Erpenbeck’s handle to be hexagonal with a groove as taught by Wienhold, to improve torsion and torque capabilities when in use.

Applicant argues on pages 10-11, and 16-18 of the Remarks, regarding the Erpenbeck reference and the rejection of claims 1 and 10, that Erpenbeck does not disclose the same “glue” as provided by the Applicant, since Applicant’s “glue” is intended to perform “a curing of the glue nor is there any rigidly attachment function of the glue but rather Applicant’s disclosed and claimed glue achieves “rapid switching between screwing tool body and the handle” and has high strength (paragraph [0005] in Applicant’s originally filed specification).  This Applicant’s glue and invention is not rigidly attaching/securing but only fixes the screwing tool body and the screwing tool handle to each other so the screwing tool body and handle can be rapidly removed from one another in order to be able to change to a desired different or different size screwing tool.””
The Examiner disagrees.  The Examiner first points out, since no specific definition nor type of glue used by the Applicant has been either claimed or disclosed, giving broadest reasonable interpretation to the word “glue” as per definition “any of various strong adhesive substances” https://www.merriam-webster.com/dictionary/glue; or “an adhesive substance used for sticking objects or materials together” https://www.google.com/search?q=glue+definition&rlz=1C1GCEA_en___US815&oq=glue+definition&aqs=chrome..69i57j0j0i22i30l8.2248j1j1&sourceid=chrome&ie=UTF-8;  Erpenbeck’s “adhesive” is capable of performing in the exact way as recited in the claim.
The claim recites “the screwing tool body and the screwing tool handle are fixed to each other via glue”.   Accordingly, as indicated in the rejection above, Erpenbeck’s screwing tool body (26) and the screwing tool handle (12) are fixed to each other via glue (adhesive 32).
The word “fixed” means to “fasten securely in position” https://www.google.com/search?q=fixed+definition&rlz=1C1GCEA_en___US815&oq=fixed+defi
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Applicant’s glue achieves “rapid switching between screwing tool body and the handle”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner notes that the phrase “rapid switching between screwing tool body and the handle” as indicated by the Applicant, appearing on paragraph [0005], refers to the actual “irregular” shape of the inner hole and not to the performance of the glue.
“[0005] For solving the above problems, the invention provides a screwing tool provided with a high-torsion handle, an inner hole of the screwing tool is an irregular polygon, all types of drill bits can be fixed to the handle, rapid switching between a screwing tool body and the handle can be achieved, and strength is high.”


Accordingly, Erpenbeck’s glue (or adhesive 32) performs the same way as the claimed “glue”.
Applicant argues on pages 11-12 (and pages 18-19) of the Remarks, regarding the teaching reference Wienhold reference and the rejection of claim 1 and 10, that Wienhold does not teach “a semi-cylindrical inner hole; a shape of a top end of the screwing tool body is the same as that of the inner hole; and the screwing tool handle comprises a hexagonal outer surface and a groove is provided on the outer surface of the screwing tool handle near one end.”
The Examiner disagrees and points to the rejection above for details.
As discussed above, Wienhold teaches as on Figures 1 and 3, that it is well known in the art to have a screwing tool (2) having a screwing tool body (4) having a top end and a handle (9) with a blind hole (i.e. where top end of tool body 4 is inserted into) and an hexagonal outer circumferential surface (12) with a groove (18).  Note that the overall shape of both handle’s blind hole and screwing tool body’s top end, when viewed on Figure 3, is semi-cylindrical (half-moon shaped).  Note that both shapes are the same.  As explicitly taught by Wienhold, by having these corresponding semi-cylindrical or half-moon shapes, ensures that driven rotation of the handle (9) (by a tool chuck for example) will also likewise rotate the screwing tool body (4) (e.g. torque transfer) (see column 3, lines 3-10).  Also, as per column 3, lines 40-45, by having a large surface areas to interfere between the handle (9) and the screwing tool body (4), provides high torque transferal between both parts, thus, slippage between the handle and the body is eliminated.  A person having ordinary skill in the art would also have recognize that by providing an outer circumferential surface of the handle to have an hexagonal shape with a groove increases the handle ability to provide high torsion when in use in combination with a tool chuck for example.  
Applicant argues on pages 12-13 (and page 19) of the Remarks, regarding the teaching reference Wienhold reference and the rejection of claim 1 and 10, that Wienhold does not teach a “metal” screwing tool handle.
The Examiner agrees, however points out that the basis for rejecting the limitations “the screwing tool handle is metal” were met by primary or base reference Erpenbeck and not by Weihold.
The Wienhold reference was brought just for the teachings of: 1) having the shape of the inner blind hole of the handle be semi-cylindrical; 2) having that the shape of the top end of the screwing tool body be semi-cylindrical; and 3) having the shape of the outer surface of the handle be hexagonal with a groove provided near one end.
Applicant argues on pages 13-14 of the Remarks, regarding the combination of Erpenbeck and Wienhold reference and the rejection of claim 1 and 10, that the proposed combination will have “a polymer handle attached to a shank without any adhesive between the shank and the polymer handle because the molded polymer handle material will fill any voids between the shank and the polymer handle as taught by Wienhold” and not the claimed invention of “the screwing tool handle is metal and comprises a hexagonal outer surface and a groove is provided on the outer surface of the screwing tool handle near one end”.
The Examiner disagrees and in response to applicant's argument that the proposed combination will have “a polymer handle attached to a shank without any adhesive between the shank and the polymer handle because the molded polymer handle material will fill any voids between the shank and the polymer handle as taught by Wienhold”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As such, base reference Erpenbeck is the one that discloses a metal screwing tool handle glued to a screwing tool body.
Teaching reference Wienhold was brought to modify Erpenbeck’s 1) shape of the inner blind hole of the handle to be semi-cylindrical; 2) shape of the top end of the screwing tool body to be semi-cylindrical; and 3) having the shape of the outer surface of the handle be hexagonal with a groove provided near one end shape of the outer screwing tool handle.
Accordingly, the proposed combination will not have, as suggested by the Applicant, a polymer handle attached to a shank without any adhesive between the shank and the polymer handle; but the proposed combination will indeed have a metal handle glued to a shank, the shapes of the shank and handle (bore) being semi-cylindrical (as taught by Wienhold).
Applicant argues on page 15-16 that the Examiner “erred in stating “a mere change in shape is generally recognized as being within the level of ordinary skill in the art” because the Examiner has failed to address Applicant’s declaration filed on 09/16/2020 which clearly provides experimental evidence that a change in shape is not obvious due to evidence of criticality and unexpected results”.  See also pages 54-58 of the Remarks.
The Examiner disagrees and points out to the Non-Final Rejection sent on 11/06/2020, specifically pages 11-12, which explicitly address Applicant’s declaration filed on 09/16/2020.
As recognized therein Applicant submitted an affidavit that offers opinion evidence by an inventor of the invention disclosed in this Application. In the affidavit, the inventor states that based on testing performed, “the claimed semi-cylindrical inner hole shape has criticality and unexpected results over the prior art shapes of hexagonal and other polygonal shapes”.  
The Examiner recognized that a shift in the previous rejection (from the action sent on 05/18/2020) was necessitated by the newly claimed amendment and change of scope of the claims.  Note that the previously claimed limitations encompassing hexagonal and other polygonal shapes on the inner hole have been deleted from the claim and as such are no longer pertinent.  In view of these amendments, the Examiner incorporated a new grounds of rejection (as explained above) in order to treat the newly claimed limitations of a semi-cylindrical inner hole shape using a teaching reference of Wienhold and in an alternate grounds of rejection of Rawlings.  Note that both of these teaching references disclose the semi-cylindrical inner hole shape and the importance of this shape in order to provide high torque transferal between both parts thus eliminating slippage between the handle and the body.
While the opinion evidence provided by Applicant is due a modicum of weight, it is not enough to overcome the teachings within the prior art of record, see MPEP § 2145 (stating, "[t]he mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn”). Applicant attempts to establish that based on testing performed, “the claimed semi-cylindrical inner hole shape has criticality and 
Applicant argues on pages 19-25 of the Remarks, under section “Combination must not destroy Functionality of Original Art” and “Combination must not require substantial reconstruction”, that by “employing the teaching as a whole of Wienhold’s polymer handle to a shank into Erpenbeck and employing the teachings as a whole of Wienhold’s half-moon shaped end into Erpenbeck will modify Erpenbeck unsatisfactory for its intended purpose because the changing of the metal shank member of Erpenbeck to a polymenr as taught by Wienhold will exclude Erpenbeck’s adhesive and primer and changes Erpenbeck’s intended purpose which is to rigidly attach the handle to the shank member because Wienhold’s polymer handle connection to a metal shank excludes having to add additional material to secure the jacket to the shaft for the stated purpose of decreasing costs and obtaining a lighter product.  Also, changing the circular shape of the bore or the insert of Erpenbeck with a half-moon shaped end of an insert modifies unsatisfactory Erpenbeck for it intended purpose of maximizing the strength of the adhesive bond between two circular members…and thus Erpenbeck will not have any adhesive.”
The Examiner disagrees and points to the rejection above for details.
In response to applicant's argument that by employing the teachings as a whole of Wienhold into Erpenbeck to modify Erpenbeck will be unsatisfactory, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Examiner again notes that the Erpenbeck reference was used as a base or primary reference on a basis for rejecting claim 1 and 10, under 35 U.S.C. 103 as being unpatentable over Erpenbeck US 6,030,157 in view of Wienhold US 6,588,994.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As explained in the rejection above, regarding claim 1 and 10, base reference Erpenbeck discloses, as on Figure 1, screwing tool (10), provided with a handle (12); the screwing tool comprising a screwing tool body (26); a metal screwing tool handle (refer to handle 12 and also see column 3, line 38 where Erpenbeck discloses the handle being stainless steel).  Note that the screwing tool handle (12) has an outer circumferential surface and an inner surface, the inner surface, as in Figure 2, having a substantially cylindrical inner blind hole (bore 18) formed therein.  Note also that the screwing tool body (26) comprises: a bottom end (30), where a drilling arrangement is to be formed, and a top end (28), that has the same and corresponding substantially cylindrical shape, as the substantially cylindrical inner blind hole (18) shape of the handle (12).  
As previously pointed out, base reference Erpenbeck fails to disclose that the shape of the inner blind hole of the handle is semi-cylindrical; that the shape of the top end of the screwing tool body is semi-cylindrical; and that the shape of the outer surface of the handle is hexagonal with a groove provided near one end.
However, the Examiner brought teaching reference Wienhold because Wienhold teaches the missing limitations above, regarding the specific shapes of the hole of the handle, top end of the screwing tool body and outer shape of the handle.

Accordingly, it would have been obvious at the time the Applicant’s invention was filed to change Erpenbeck’s shape of both the top end of the tool body and the blind hole of the handle based on the teachings of Wienhold, to be semi-cylindrical in order to provide high torque transferal between both parts thus eliminating slippage between the handle and the body.  
Also, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed, to also change the shape of the outer surface of Erpenbeck’s handle to be hexagonal with a groove as taught by Wienhold, to improve torsion and torque capabilities when in use.
Additionally, it is noted that a mere change in shape is generally recognized as being within the level of ordinary skill in the art and it appears that the semi-cylindrical shape as modified by Wienhold would perform equally well.
Applicant argues on pages 25-29 of the Remarks, under “Inventor Identified a Problem others did not”, in response to applicant's argument that “Applicant has solved the problem of obtaining a high torsion and low radial runout screwing tool which saves time and reduces production costs, improves working efficiency of the tool, simplifies production and prolongs service life (see paragraphs [0005], [0007], [0012], [0015] and data in paragraphs [0057] through [0060] in Applicant’s originally filed specification) of a screwing tool by having glue fixing together a screwing tool body and a screwing tool handle, where the inner hole in the screwing tool handle and the top end of the screwing tool body have a semi-cylindrical shape (i.e. non-circular shape) which adds additional precision manufacturing costs to Applicant’s claimed product”; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   Again, the prior art of record shows that there is some teaching or suggestion about having two elements glued together, the two elements preventing shifting and allowing better torque transfer (base reference Erpenbeck); the prior art (teaching reference Wienhold) also shows that there is some teaching or suggestion that by having a semi-cylindrical complementary shapes between a handle bore and a body (drilling tool), the torque transfer will increase while also preventing any shifting between corresponding parts.
Applicant argues on pages 30-31, under “Teaching, Suggestion or Motivation” section of the Remarks, that “there is no motivation to remove the adhesive and primer from the circular rigidly attached elements of Erpenbeck with the teaching of Wienhold which teaches using a polymer jacket to be injected molded onto a shank, without using any additional material because the polymer when heated melts to form the connection between the jacket and the shank because Erpenbeck specifically teaches his adhesive and primer rigid connection solves major shortcoming of the heat shrinking process”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained in the rejection above, regarding claim 1 and 10, base reference Erpenbeck was used because it discloses, as on Figure 1, screwing tool (10), provided with a handle (12); the screwing tool comprising a screwing tool body (26); a metal screwing tool handle (refer to handle 12 and also see column 3, line 38 where Erpenbeck discloses the handle being stainless steel).  Note that the screwing tool handle 12 is glued (via glue 32) to the screwing tool body 26.  
As previously pointed out, base reference Erpenbeck fails to disclose that the shape of the inner blind hole of the handle is semi-cylindrical; that the shape of the top end of the screwing tool body is semi-cylindrical; and that the shape of the outer surface of the handle is hexagonal with a groove provided near one end.
However, the Examiner brought teaching reference Wienhold because Wienhold teaches the missing limitations above, regarding the specific shapes of the hole of the handle, top end of the screwing tool body and outer shape of the handle .
As discussed above, Wienhold teaches as on Figures 1 and 3, that it is well known in the art to have a screwing tool (2) having a screwing tool body (4) having a top end and a handle (9) with a blind hole (i.e. where top end of tool body 4 is inserted into) and an hexagonal outer circumferential surface (12) with a groove (18).  Note that the overall shape of both handle’s blind hole and screwing tool body’s top end, when viewed on Figure 3, is semi-cylindrical (half-moon shaped).  Note that both shapes are the same.  As explicitly taught by Wienhold, by 
Accordingly, it would have been obvious at the time the Applicant’s invention was filed to change Erpenbeck’s shape of both the top end of the tool body and the blind hole of the handle based on the teachings of Wienhold, to be semi-cylindrical in order to provide high torque transferal between both parts thus eliminating slippage between the handle and the body.  
Also, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed, to also change the shape of the outer surface of Erpenbeck’s handle to be hexagonal with a groove as taught by Wienhold, to improve torsion and torque capabilities when in use.
Additionally, it is noted that a mere change in shape is generally recognized as being within the level of ordinary skill in the art and it appears that the semi-cylindrical shape as modified by Wienhold would perform equally well.
As such, obviousness was established by combining or modifying the teachings of the prior art (Erpenbeck in view of Wienhold) to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.
Applicant argues on pages 36-44 regarding the alternate grounds of rejection of claims 1 and 10 over Erpenbeck in view of Rawlings and in further view of Wienhold, that base reference Erpenbeck fails to disclose “a semi-cylindrical inner hole; a shape of a top end of the screwing tool body is the same as that of the inner hole; and the screwing tool handle comprises a hexagonal outer surface and a groove is provided on the outer surface of the screwing tool handle near one end.”
The Examiner agrees, however points out, that the Erpenbeck reference was used as a base or primary reference on a basis for rejecting claims 1 and 10, under 35 U.S.C. 103 as being unpatentable over Erpenbeck US 6,030,157 in view of Rawlings US 2,087,814 and in further view of Wienhold US 6,588,994.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As explained in the rejection above, regarding claims 1 and 10, base reference Erpenbeck discloses, as on Figure 1, screwing tool (10), provided with a handle (12); the screwing tool comprising a screwing tool body (26); a metal screwing tool handle (refer to handle 12 and also see column 3, line 38 where Erpenbeck discloses the handle being stainless steel).  Note that the screwing tool handle (12) has an outer circumferential surface and an inner surface, the inner surface, as in Figure 2, having a substantially cylindrical inner blind hole (bore 18) formed therein.  Note also that the screwing tool body (26) comprises: a bottom end (30), where a drilling arrangement is to be formed, and a top end (28), that has the same and corresponding substantially cylindrical shape, as the substantially cylindrical inner blind hole (18) shape of the handle (12).  
As previously pointed out, base reference Erpenbeck fails to disclose that the shape of the inner blind hole of the handle is semi-cylindrical; that the shape of the top end of the screwing tool body is semi-cylindrical; and that the shape of the outer surface of the handle is hexagonal.

Accordingly, it would have been obvious at the time the Applicant’s invention was filed to change Erpenbeck’s shape of both the top end of the tool body and the blind hole of the handle based on the teachings of Rawlings, to be semi-cylindrical in order to ensure that force transmission is delivered from the holder to the tool body.
Also, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed, to also change the shape of the outer surface of Erpenbeck’s handle to be hexagonal as taught by Rawlings, to improve torsion and torque capabilities when in use.
Additionally, it is noted that a mere change in shape is generally recognized as being within the level of ordinary skill in the art and it appears that the semi-cylindrical shape as modified by Rawlings would perform equally well.
Since Erpenbeck as modified by Rawlings fails to further disclose that there is a groove provided near one end on the outer surface of the handle.

Accordingly, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was file to further modify the outer surface of the handle of Erpenbeck with a circumferential groove as taught by Wienhold to hold the screwing tool in a tool chuck. 
Applicant argues on page 35 of the Remarks, regarding the Erpenbeck reference and the rejection of claims 1 and 10, that Erpenbeck does not disclose the same “glue” as provided by the Applicant, since Applicant’s “glue” is intended to perform “a curing of the glue nor is there any rigidly attachment function of the glue but rather Applicant’s disclosed and claimed glue achieves “rapid switching between screwing tool body and the handle” and has high strength (paragraph [0005] in Applicant’s originally filed specification).  This Applicant’s glue and invention is not rigidly attaching/securing but only fixes the screwing tool body and the screwing tool handle to each other so the screwing tool body and handle can be rapidly removed from one another in order to be able to change to a desired different or different size screwing tool.””
The Examiner disagrees.  The Examiner first points out, since no specific definition nor type of glue used by the Applicant has been either claimed or disclosed, giving broadest reasonable interpretation to the word “glue” as per definition “any of various strong adhesive substances” https://www.merriam-webster.com/dictionary/glue; or “an adhesive substance used for sticking objects or materials together” https://www.google.com/search?q=glue+definition&rlz=1C1GCEA_en___US815&oq=glue+definition&aqs=chrome..69i57j0j0i22i30l8.2248j1j1&sourceid=chrome&ie=UTF-8;  Erpenbeck’s “adhesive” is capable of performing in the exact way as recited in the claim.
The claim recites “the screwing tool body and the screwing tool handle are fixed to each other via glue”.   Accordingly, as indicated in the rejection above, Erpenbeck’s screwing tool body (26) and the screwing tool handle (12) are fixed to each other via glue (adhesive 32).
The word “fixed” means to “fasten securely in position” https://www.google.com/search?q=fixed+definition&rlz=1C1GCEA_en___US815&oq=fixed+defin&aqs=chrome.0.0i433j69i57j0l5j0i22i30l3.3424j1j1&sourceid=chrome&ie=UTF-8 or to “securely placed or fastened: STATIONARY” https://www.merriam-webster.com/dictionary/fixed .  As such, note that Erpenbeck’s glue fastens securely in position the screwing tool body to the screwing tool handle.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Applicant’s glue achieves “rapid switching between screwing tool body and the handle”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner notes that the phrase “rapid switching between screwing tool body and the handle” as indicated by the Applicant, appearing on paragraph [0005], refers to the actual “irregular” shape of the inner hole and not to the performance of the glue.
“[0005] For solving the above problems, the invention provides a screwing tool provided with a high-torsion handle, an inner hole of the screwing tool is an irregular polygon, all types of drill bits can be fixed to the handle, rapid switching between a screwing tool body and the handle can be achieved, and strength is high.”


Accordingly, Erpenbeck’s glue (or adhesive 32) performs the same way as the claimed “glue”.
Applicant argues on page 36-37, regarding teaching reference Rawlings, and claims 1 and 10, that Rawling fails to disclose “a semi-cylindrical inner hole” or “semi-cylindrical top end of the screwing tool body” and that on the contrary, Rawlings discloses a circular hole which has inside thereof elements c and d, where element c is disclosed as an end or tang of a drill or bit and element d is disclosed as a part which has been severed in an oblique plane.  An oblique plane is not equivalent to a semi-cylindrical shape”.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Rawling teaches as on Figures 1-3 and 5, that it is well known in the art to have a screwing tool (drill) having a screwing tool body (c) having a top end (g) and a handle (a) with a blind hole (b) and an hexagonal outer circumferential surface (see Figure 4).  Note that the overall shape of both handle’s blind hole and screwing tool body’s top end, when viewed on Figure 3, is semi-cylindrical; both shapes being the same corresponding semi-cylindrical shape.   As explicitly taught by Rawlings, by having these corresponding semi-cylindrical, ensure that force transmission is delivered from the holder to the tool body (c), via the contacting and corresponding semi-cylindrical surfaces (as in Figure 2 and column 1, lines 33-55 bridging to column 2, lines 1-5).  A person having ordinary skill in the art would also have recognize that by providing an outer circumferential surface of the handle (a) to have an hexagonal shape, as per Figures 2 and 4, increases the handle ability to provide high torsion when in use in combination with a tool chuck for example.  More specifically note that when viewed from the top of bore b, as in cross-sectional view on Figure 2 or Figure 3, the blind hole b, when c is removed will be semi-cylindrical, and c has a corresponding semi-cylindrical shape as shown in Figure 2.
Applicant argues on page 37-38, regarding the additional teaching reference Wienhold, and claims 1 and 10, that Wienhold fails to disclose the Aplicant’s claimed limitations as indicated on page 38 of the Remarks.
The Examiner again notes, that Wienhold was brought to further modify Erpenbeck’s tool handle since it teaches as on Figure 1, that it is well known in the art to have a screwing tool (2) 
Applicant argues on pages 39-44 of the Remarks, regarding the combination of Erpenbeck and Rawlings reference and the rejection of claim 1 and 10, that “employing the teaching as a whole of Rawlings into Erpenbeck will modify Erpenbeck unsatisfactory for its intended purpose because Rawlings will change the rigid connection between the shank member and insert of Erpenbeck to a non-rigid and a surface correspondence between the insert and shank member as taught by Rawlings which changes Erpenbeck’s intended purpose”.
The Examiner disagrees and in response to applicant's argument that “employing the teaching as a whole of Rawlings into Erpenbeck will modify Erpenbeck unsatisfactory for its intended purpose because Rawlings will change the rigid connection between the shank member and insert of Erpenbeck to a non-rigid and a surface correspondence between the insert and shank member as taught by Rawlings which changes Erpenbeck’s intended purpose”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As such, base reference Erpenbeck is the one that discloses a metal screwing tool handle glued to a screwing tool body.
Teaching reference Rawlings was brought to modify Erpenbeck’s 1) shape of the inner blind hole of the handle to be semi-cylindrical; 2) shape of the top end of the screwing tool body to be semi-cylindrical; and 3) having the shape of the outer surface of the handle be hexagonal.
Accordingly, the proposed combination will not have, as suggested by the Applicant, a change in the rigid connection between the shank member and insert of Erpenbeck to a non-rigid and a surface correspondence between the insert and shank member as taught by Rawlings which changes Erpenbeck’s intended purpose; but the proposed combination will indeed have a metal handle glued to a shank, the shapes of the shank and handle (bore) being semi-cylindrical (as taught by Rawling).
Applicant argues on pages 45-49 of the Remarks, under “Inventor Identified a Problem others did not”, in response to applicant's argument that “Applicant has solved the problem of obtaining a high torsion and low radial runout screwing tool which saves time and reduces production costs, improves working efficiency of the tool, simplifies production and prolongs service life (see paragraphs [0005], [0007], [0012], [0015] and data in paragraphs [0057] through [0060] in Applicant’s originally filed specification) of a screwing tool by having glue fixing together a screwing tool body and a screwing tool handle, where the inner hole in the screwing tool handle and the top end of the screwing tool body have a semi-cylindrical shape (i.e. non-circular shape) which adds additional precision manufacturing costs to Applicant’s claimed product”; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   Again, the prior art of record shows that there is some teaching or suggestion about having two elements glued together, the two elements preventing shifting and allowing better torque transfer (base reference Erpenbeck); the prior art (teaching reference Rawling) also shows that there is some teaching or suggestion that by having a semi-cylindrical complementary shapes between a handle bore and a body (drilling 
Applicant argues on pages 49-50, under “Teaching, Suggestion or Motivation” section of the Remarks, that “there is no motivation to remove the adhesive and primer from the circular rigidly attached elements of Erpenbeck with the teaching of Rawling which teaches no adhesive rigidly connecting the drill and holder together”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained in the rejection above, regarding claim 1 and 10, base reference Erpenbeck was used because it discloses, as on Figure 1, screwing tool (10), provided with a handle (12); the screwing tool comprising a screwing tool body (26); a metal screwing tool handle (refer to handle 12 and also see column 3, line 38 where Erpenbeck discloses the handle being stainless steel).  Note that the screwing tool handle 12 is glued (via glue 32) to the screwing tool body 26.  
As previously pointed out, base reference Erpenbeck fails to disclose that the shape of the inner blind hole of the handle is semi-cylindrical; that the shape of the top end of the screwing tool body is semi-cylindrical; and that the shape of the outer surface of the handle is hexagonal with a groove provided near one end.
However, the Examiner brought teaching reference Rawling because Rawling teaches the missing limitations above, regarding the specific shapes of the hole of the handle, top end of the screwing tool body and outer shape of the handle .

Accordingly, it would have been obvious at the time the Applicant’s invention was filed to change Erpenbeck’s shape of both the top end of the tool body and the blind hole of the handle based on the teachings of Rawlings, to be semi-cylindrical in order to ensure that force transmission is delivered from the holder to the tool body.
Also, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed, to also change the shape of the outer surface of Erpenbeck’s handle to be hexagonal as taught by Rawlings, to improve torsion and torque capabilities when in use.
Additionally, it is noted that a mere change in shape is generally recognized as being within the level of ordinary skill in the art and it appears that the semi-cylindrical shape as modified by Rawlings would perform equally well.
As such, obviousness was established by combining or modifying the teachings of the prior art (Erpenbeck in view of Wienhold) to produce the claimed invention where there is some 
Applicant argues on pages 50-53, under “Hindsight” section of the remarks that the Examiner’s arguments are guided not by the teachings of Erpenbeck, Wienhold, Rawlings and Cheeseman, but instead by hindsight bias through which examiner has chosen disparate disclosures from each reference to meet the limitations of the claims.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Note again, that regards to claims 1 and 10, Erpenbeck discloses, as on Figure 1, screwing tool (10), provided with a handle (12); the screwing tool comprising a screwing tool body (26); a metal screwing tool handle (refer to handle 12 and also see column 3, line 38 where Erpenbeck discloses the handle being stainless steel) and glue (adhesive 32).  Note that the screwing tool handle (12) has an outer circumferential surface and an inner surface, the inner surface, as in Figure 2, having a substantially cylindrical inner blind hole (bore 18) formed therein.  Note also that the screwing tool body (26) comprises: a bottom end (30), where a drilling arrangement is to be formed, and a top end (28), that has the same and corresponding substantially cylindrical shape, as the substantially cylindrical inner blind hole (18) shape of the handle (12).  As per Figures 2-4 specifically, note that the screwing tool body (26) and the inner hole (18) are coaxial and when coaxially assembling the handle (12) to the screwing tool body (26), the glue (32) is inserted into the cylindrical inner blind hole (18), such that when the cylindrical top end (28) of the screwing tool body (26) is inserted into the corresponding claim 10, the screwing tool is a drill bit (10).
Erpenbeck fails to disclose that the shape of the inner blind hole of the handle is semi-cylindrical; that the shape of the top end of the screwing tool body is semi-cylindrical; and that the shape of the outer surface of the handle is hexagonal with a groove provided near one end.
Regarding the rejection of Erpenbeck in view of Wienhold:
note that Wienhold teaches as on Figures 1 and 3, that it is well known in the art to have a screwing tool (2) having a screwing tool body (4) having a top end and a handle (9) with a blind hole (i.e. where top end of tool body 4 is inserted into) and an hexagonal outer circumferential surface (12) with a groove (18).  Note that the overall shape of both handle’s blind hole and screwing tool body’s top end, when viewed on Figure 3, is semi-cylindrical (half-moon shaped).  Note that both shapes are the same.  As explicitly taught by Wienhold, by having these corresponding semi-cylindrical or half-moon shapes, ensures that driven rotation of the handle (9) (by a tool chuck for example) will also likewise rotate the screwing tool body (4) (e.g. torque transfer) (see column 3, lines 3-10).  Also, as per column 3, lines 40-45, by having a large surface areas to interfere between the handle (9) and the screwing tool body (4), provides high torque transferal between both parts, thus, slippage between the handle and the body is eliminated.  A person having ordinary skill in the art would also have recognize that by providing an outer circumferential surface of the handle to have an hexagonal shape with a groove increases the handle ability to provide high torsion when in use in combination with a tool chuck for example.  
Accordingly, it would have been obvious at the time the Applicant’s invention was filed to change Erpenbeck’s shape of both the top end of the tool body and the blind hole of the handle based on the teachings of Wienhold, to be semi-cylindrical in order to provide high torque transferal between both parts thus eliminating slippage between the handle and the body.  
Also, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed, to also change the shape of the outer surface of Erpenbeck’s handle to be hexagonal with a groove as taught by Wienhold, to improve torsion and torque capabilities when in use.
Additionally, it is noted that a mere change in shape is generally recognized as being within the level of ordinary skill in the art and it appears that the semi-cylindrical shape as modified by Wienhold would perform equally well.
Regarding the alternate rejection of Erpenbeck in view Rawling and in further view of Wienhold:
Rawlings teaches as on Figures 1-3 and 5, that it is well known in the art to have a screwing tool (drill) having a screwing tool body (c) having a top end (g) and a handle (a) with a blind hole (b) and an hexagonal outer circumferential surface (see Figure 4).  Note that the overall shape of both handle’s blind hole and screwing tool body’s top end, when viewed on Figure 3, is semi-cylindrical; both shapes being the same corresponding semi-cylindrical shape.   As explicitly taught by Rawlings, by having these corresponding semi-cylindrical, ensure that force transmission is delivered from the holder to the tool body (c), via the contacting and corresponding semi-cylindrical surfaces (as in Figure 2 and column 1, lines 33-55 bridging to column 2, lines 1-5).  A person having ordinary skill in the art would also have recognize that by providing an outer circumferential surface of the handle (a) to have an hexagonal shape, as per Figures 2 and 4, increases 
Accordingly, it would have been obvious at the time the Applicant’s invention was filed to change Erpenbeck’s shape of both the top end of the tool body and the blind hole of the handle based on the teachings of Rawlings, to be semi-cylindrical in order to ensure that force transmission is delivered from the holder to the tool body.
Also, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed, to also change the shape of the outer surface of Erpenbeck’s handle to be hexagonal as taught by Rawlings, to improve torsion and torque capabilities when in use.
Additionally, it is noted that a mere change in shape is generally recognized as being within the level of ordinary skill in the art and it appears that the semi-cylindrical shape as modified by Rawlings would perform equally well.
Since Erpenbeck as modified by Rawlings fails to further disclose that there is a groove provided near one end on the outer surface of the handle; the Examiner also brought another teaching reference Wienhold, to further modify Erpenbeck’s tool handle since it teaches as on Figure 1, that it is well known in the art to have a screwing tool (2) having a screwing tool body (4) having a top end and a handle (9) with a blind hole (i.e. where top end of tool body 4 is inserted into) and an hexagonal outer circumferential surface (12) with a groove (18).  A person having ordinary skill in the art would have recognize that by providing a groove near one end of the outer surface of the handle provides for the accommodation of one or more detent balls in a standard quick release locking mechanism in a tool chuck, in order to hold the screwing tool 2 in the tool chuck. 
Accordingly, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was file to further modify the outer surface of 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722